DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Applicant is advised that should claims 1-10 be found allowable, claims 11-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 11-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 recites the limitation “the base retaining member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the cap plurality of second snaps” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the cap retention position” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation the base retaining member" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the cap plurality of second snaps” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the cutouts” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1, 5-6, and 8-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears the prior art fails to disclose and/or make obvious plurality of second snaps engaging the base body.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection of Claim 1 has been withdrawn. 
In response to Applicants argument toward the double patenting warning, Examiner respectfully disagrees and amendment to Claim 11 does not deem the claim distinct from claim 1. 
In response to Applicants amendments to overcome the 112 rejections, Examiner maintains some rejections.  It appears that Applicant is adding the main structure when reciting the sub structure which is not consistent to how it was first recited (i.e. Claim 2 recites the limitation “the base retaining member" and for clarity and consistency it should recite “the retaining member.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677